NOT FOR PUBLICATION


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



    FR. AKASH C. PAUL,
                                         Plaintiff,
                                                                Civ. No. 17-6343 (1CM)
                              V.

                                                                      OPINION
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                                         Defendant.




KEVIN MCNULTY, U.S.D.J.:

          Akash C. Paul brings this pro se action pursuant to 42 U.S.C.      §   405(g) to
review a final decision of the Commissioner of Social Security (“Commissioner”)
denying his claim for a period of disability and disability insurance benefits
(“DIB”) under Title II of the Social Security Act (“the Act”), 42 U.S.C.     §   40 1—34.
The Administrative Law Judge (“AU?) determined that Mr. Paul was not
disabled under the Act and was therefore ineligible for DIB. The Social Security
Administration (“SSA”) Appeals Council denied review, rendering the AW’s
decision a final, reviewable decision. Mr. Paul filed this action challenging the
AW’s determination that he was not disabled. For the reasons set forth below,
the decision of the AW is affirmed.
     I.      BACKGROUND’
          On October 16, 2012, Mr. Paul filed a Title II application for a period of
disability and DIB, alleging a disability onset date of April 1, 2009. (1?. 22). The




1         Citations to the record are abbreviated as follows:
          “DE”   =   Docket entry in this case
claim was denied initially on April 25, 2013, and denied again upon
reconsideration on November 18, 2013. (Id.). Mr. Paul then filed a written
request on January 13, 2014 for a hearing with an ALT. (Id.). Mr. Paul
appeared and testified at a hearing on February 18, 2016 in front of ALT
Dennis O’Leary, in which the claimant was represented and an impartial
vocational expert (“yE”) was present. (Id.).
          ALT O’Leary determined in an opinion dated March 16, 2016 that Mr.
Paul was not disabled, within the meaning of Sections 216(i) and 223(d) of the
Act, between the alleged onset date and the date of the opinion. (R. 22-33). On
June 27, 2017 the SSA Appeals Council denied Mr. Paul’s request for review,
making ALT O’Leary’s decision the final decision of the Commissioner. (R. 1-
10).
          Mr. Paul filed a complaint with this Court on August 22, 2017, seeking
modification of the ALT’s decision. (DE 1). Specifically, Mr. Paul challenges
certain aspects of the ALT’s decision as not being supported by substantial
evidence. (See P1. Br.). Mr. Paul’s last insured date for DIB purposes was June
30, 2016; therefore, in order to be eligible for DIB, Mr. Paul had to establish
disability on or before that date. (R. 22). 42 U.S.C.             §     423(a), (c); 20 CFR   §
404.101(a), 404.131(a).
    II.      DISCUSSION
          To qualiir for DIB, a claimant must meet income and resource
limitations and show that he or she is unable to engage in substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted (or can be expected to
last) for a continuous period of not less than twelve months. 42 U.S.C.
§   423(d)(1)(A), 1382, 1382c(a)(3)(A) & (B); 20 C.F.R.             §   416.905(a); see lug v.


          “R.  “= Administrative Record (DE 11) (The cited page numbers correspond to
          the number found in the bottom right corner of the page for all DE 11
          attachments)
          “P1. Br.”   =   Brief in Support of Plaintiff Akash Paul (DE 14)
          “SSA Br.”       =   Social Security Administration Secretary’s Opposition Brief (DE 16)

                                                         2
Comm’r Soc. Sec., 570 F. App’x 262, 264 (3d Cir. 2014); Diaz v. Comm’r of Soc.
Sec., 577 F.3d 500, 503 (3d Cir. 2009).
          A. The Five-Step Process and This Court’s Standard of Review
      Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R.     § 404.1520, 4 16.920.
This Court’s review necessarily incorporates a determination of whether the
AW properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:

      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If not, move to step two.
      Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.      § 404.1520(c), 416.920(c). If the
claimant has a severe impairment, move to step three.

      Step Three: Determine whether the impairment, or combination of
impairments, meets or equals the criteria of any impairment found in the
Listing of Impairments. 20 C.F.R. Part 404, Subpart P, Appendix 1, Part A.
(Those Part A criteria are purposely set at a high level to identify clear cases of
disability without further analysis.) If the claimant’s impairment or
combination of impairments is of a severity to meet or medically equal the
criteria of a listing and meets the duration requirement (20 CFR 404.1509 and
416.909), the claimant is automatically eligible to receive benefits; if not, move
to step four. Id.   § 404.1520(d), 4 16.920(d).
      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.    § 404.1520(e)—(f), 4l6.920(e)—(fl. If the claimant has the RFC
to do his or her past relevant work, the claimant is not disabled. If the claimant
does not have the RFC to do his or her past relevant work, move to step five.



                                              3
      Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his or her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.               §   404.1520(g), 416.920(g); see
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
      As to all legal issues, this Court conducts a plenary review. See
Schaudeck   ii.   Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual issues, the Court adheres to the ALT’s findings, as long as they are
supported by substantial evidence. Jones zc Bamhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.        §   405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak v. Coluin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted); ML
Limousine, Inc. v. N.L.R.B., 243 F.3d 711, 718 (3d Cir. 2001). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Zimsak, 777 F.3d at 610 (internal quotation
marks and citation omitted).

      [I]n evaluating whether substantial evidence supports the ALT’s
      findings     leniency should be shown in establishing the claimant’s
                   ...


      disability, and    the Secretary’s responsibility to rebut it should
                         ...



      be strictly construed. Due regard for the beneficent purposes of the
      legislation requires that a more tolerant standard be used in this
      administrative proceeding than is applicable in a typical suit in a
      court of record where the adversary system prevails.

Reefer v. Bamhart, 326 P.3d 376, 379 (3d Cir. 2003) (internal quotation marks
and citations omitted). When there is substantial evidence to support the ALT’s
factual findings, however, this Court must abide by them. See Jones, 364 F.3d
at 503 (citing 42 U.S.C.       §   405(gfl; Zimsak, 777 F.3d at 610-11 (“[W]e are



                                                     4
mindful that we must not substitute our own judgment for that of the fact
finder.”).

       This Court may affirm, modify, or reverse the Commissioner’s decision,
or it may remand the matter to the Commissioner for a rehearing. Podedwomy
u. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes    ii.   Comm’r of Soc. Sec., 235
F. App’x 853, 865-66 (3d Cir. 2007). Remand is proper if the record is
incomplete, or if there is a lack of substantial evidence to support a definitive
Ending on one or more steps of the five-step inquiry. See Podedworny, 745 F.2d
at 22 1-22. Remand is also proper if the AU’s decision lacks adequate
reasoning or support for its conclusions, or if it contains illogical or
contradictory findings. See Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-
20 (3d Cir. 2000). It is also proper to remand where the AU’s findings are not
the product of a complete review which “explicitly weights] all relevant,
probative and available evidence” in the record. Adorno v. Shalala, 40 F.3d 43,
48 (3d Cir. 1994) (internal quotation marks omitted).
       Because Mr. Paul is a pro se litigant, his filings with this Court are
“entitled to a liberal construction.” See Booth v. Churner, C.O., 70 F. App5c 57,
58 (3d Cir.2003); Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.
                                                          *5 (D.N.J. Feb. 28,
2013); Ray v. Colvin, No. 13-CV-142, 2014 WL 809190, at
2014). However, Mr. Paul was represented during his proceedings before the
AU, so those proceedings are evaluated under the ordinary standards outlined
above. (R. 22, 188). See Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir. 2003)
(“An AU owes a duty to a pro se claimant to help him or her develop the
administrative record.”).
             B. The ALl’s Decision
       The AU followed the five-step process in determining that Mr. Paul was
not disabled under the Act. His findings may be summarized as follows:
       Step One: At step one, the AU determined that Mr. Paul had not
engaged in substantial gainful activity since April 1, 2009, the alleged onset
date of disability. (R. 24).


                                             5
         Step Two: At step two, the AU determined that since the alleged onset
date of disability, Mr. Paul has had the following severe impairments: carpal
tunnel syndrome, cervical disc herniation, and upper extremity radiculopathy.
(20 CFR 404.1520(c)) (R. 24). The AU also concluded that Mr. Paul had the
following non-severe impairments: diabetes mellitus, hyperlipidemia, and
obesity. (1?. 24). For the non-severe conditions, the AU noted that they were
being managed medically and “should be amenable to proper control by
adherence to recommended medical management and medication compliance.”
(Id.).
         Step Three: At step three, the AU determined that the severe
impairments listed above at Step Two do not meet or medically equal the
severity of one of the listed impairments in 20 CFR Part 404, Subpart P,
Appendix 1(20 CFR 404.1520(d), 404.1525, 404.1526). (1?. 25). The AU
considered the medical listings at 1.02, 1.03, 1.04, 1.08, and 11.01, but
reasoned that the medical evidence did not support findings equivalent in
severity to the criteria of those listed impairments, either singly or in
combination. (Id.).
         Step Four: At step four, the AU determined that Mr. Paul has the RFC
to perform sedentary work as defined in 20 CFR 404.1567(a). He is able to lift
or carry up to 10 pounds, but he cannot lift his right arm overhead or do
continual and repetitive head turns greater than 30 degrees off-center.
Additionally, he is able to perform occasional fine fingering and manipulation
bilaterally. (1?. 25).
         Step Five: Finally, the AU determined that Mr. Paul is unable to
perform any of his past relevant work, which included jobs as an insurance
and benefits clerk, an administrative clerk, and a mortgage loan processor. (R.
31). However, after considering Mr. Paul’s age, education, work experience, and
RFC, and relying in part on the testimony of the yE, the AU determined that
there are jobs that exist in significant numbers in the national economy that
Mr. Paul can perform. (R. 32).


                                             6
          C. Analysis of Mr. Paul’s Appeal
      Mr. Paul challenges the AW’s decision on the following grounds: (1) the
adequacy of the independent medical evaluation performed on him in
November 2017; (2) three new medical records from 2017 and 2018, which Mr.
Paul filed on the docket in front of this Court, that purportedly undermine the
conclusion of the AW’s opinion; and (3) the AW’s conclusion is generally not
supported by substantial evidence. (P1. Br. at 1-3). I find each of these
arguments unpersuasive.
      The new medical records that supposedly undermine the conclusion of
the AW date from Dec. 14, 2017, Feb. 6, 2018, and July 5, 2018. (DE 14-1,
14-2, 14-3). While they involve review of earlier records, they explicitly opine as
to Mr. Paul’s condition as of those dates in 2017 and 2018. (See, e.g., DE 14-3
(“This is to notify you that the accepted conditions in your case have been
updated.”) The ALl’s decision was issued on March 16, 2016; the
determination that Mr. Paul was not disabled under the Act applies to the
period April 1, 2009 through March 16, 2016. If Mr. Paul believes that he was
disabled in the period after March 16, 2016, the appropriate remedy is to file a
new application for disability benefits with the Social Security Administration
for that period. 20 CFR   § 404.970; 42 U.S.C. § 405(g); Perez v. Chater, 77 F.3d
41, 45 (2d Cir. 1996) (noting that new evidence “must relate to the period on or
before the AW’s decision”). I therefore do not consider these medical records,
which relate to the period after the ALl’s decision.2
      In the alternative, if these records were considered, they would not merit
reversal or remand. They involve assessments by a separate government


2      This is not, by the way, Mr. Paul’s first attempt to supplement the record in
order to obtain a remand. Before the Appeals Council, he submitted a disability
impairment questionnaire completed by Hadi Moten, M.D., dated November 18, 2015,
as well as visit summaries from Steven S. Schiebert, D.O., and James F. Cozzarelli,
M.D., dated April 7 and 22, 2016. The Appeals Council found that the Moten record
would not change the outcome, and that the two latter records did not relate to the
period of disability. It advised Mr. Paul that if he claimed disability after March 16,
2016, he would have to reapply. (R. 2)


                                              7
agency from the SSA, i.e., the U.S. Department of Labor Office of Workers’
Comp Programs, relating to a wholly separate statutory scheme. Their
conclusion thus pertain obliquely, if at all, to the SSA’s disability
determination. 20 CFR.   §   404.1504 (“Because a decision by any other
governmental agency or a nongovernmental entity about whether you are
disabled, blind, employable, or entitled to any benefits is based on its rules, it
is not binding on us and is not our decision about whether you are disabled or
blind under our rules.”). For similar reasons, the AW did not credit
contemporaneous workers’ compensation assessments. There is no reasonable
probability that similar records, developed one to two years after the fact,
would alter the outcome.
      Overall, the AU’s decision was supported by substantial evidence. The
AU discussed and thoroughly considered the record, including the treating
and examining doctors’ notes, the state agency medical opinions, and Mr.
Paul’s testimony. (R. 25-3 1). The AU accurately noted that, with respect to his
orthopedic impairments and with the exception of epidural injections, Mr. Paul
had a relatively moderate treatment history, including medication and an elbow
brace. (R. 532, 778-80, 986-87, 998). During most of his examinations, Mr.
Paul was not in acute distress, he elected not to have shoulder surgery, and
does not need a cane to ambulate. (R. 645, 647, 649, 651, 794-95, 856, 866-
67, 940-41, 951, 954, 963, 965). During four visits to Dr. Rahil Patel, from
November 2012 to May 2013, Mr. Paul claimed to be feeling well and was
“without any specific complaints.” (R. 643-5 1).
     The AU described how Mr. Paul’s daily activities and social interactions
supported his RFC finding. (1?. 29). Mr. Paul testified that he participates in
errands, such as bringing his children to school and grocery shopping. (R. 62-
63). He has been an ordained priest since May 2012. He stands when he leads
services and prayer meetings on the weekends. (1?. 29, 64-65). These facts, in
the AU’s estimation, tended to confirm that Mr. Paul can engage in a normal
level of daily activity and social interaction. (1?. 29). The AU appropriately
concluded that many of the abilities required to perform these activities are
                                             8
similar to those necessary for obtaining and maintaining employment, and that
Mr. Paul’s participation in such activities undermined the credibility of his
allegations of disabling functional limitations. (1?. 29).
      The ALl also appropriately gave weight to the opinions of the state
agency physicians, who opined that Mr. Paul could perform a range of light
work. (R. 29, 7 12-13). Additionally, the ALl gave weight to the opinion of
consultative examiner, Dr. Dyana Aldea, who opined that Mr. Paul could sit for
four hours per day, stand for two hours, walk for two hours, and lift or carry
up to ten pounds occasionally. (1?. 30, 800-06).
                                   CONCLUSION
      All in all, the ALl’s decision was supported by substantial evidence. The
ALl’s March 16, 2016 decision is therefore affirmed. An appropriate order
accompanies this opinion.


Dated: February 15, 2019                                        .




                                                     KEVIN MCNULTY
                                                     United States District Judg




                                              9
